Citation Nr: 0935155	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-34 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar degenerative disc disease.

2.  Entitlement to service connection for lumbosacral 
radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from January 1951 to January 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In April 2009, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A November 1999 rating decision granted entitlement to 
service connection for lumbar degenerative disc disease 
secondary to a right hip disability, and awarded a 10 percent 
evaluation.  A February 2001 rating decision awarded a 20 
percent evaluation.  The Veteran now seeks entitlement to a 
rating in excess of 20 percent, and maintains that service 
connection is warranted for lumbar radiculopathy.  

A September 2005 VA examination report prepared by a 
physician's assistant reflects the Veteran's complaints of 
back pain that worsened with changing weather and in the 
morning.  He reported episodes of acute pain approximately 
six times a year following increased physical activity such 
as bending or lifting.

In November 2006, a VA physician's assistant examined the 
Veteran and reviewed x-rays of his thoracic spine.  The 
diagnosis was lumbar pain, with X-ray evidence of 
degenerative joint disease with disc space narrowing and 
marginal spurring.  The examiner also diagnosed paresthesias 
with lower extremity radiculopathy more likely than not a 
result of diabetic neuropathy, than a result of lower back 
pain.

A June 2007 private electromyogram/nerve conduction (EMG/NCS) 
report noted findings consistent with mild chronic left L5 
radiculopathy, and underlying mild to moderate, diffuse, 
sensorimotor peripheral neuropathy with axonal loss and 
demyelinating features.

In September 2007 James T. Frecka, M.D., reported that the 
Veteran had lumbar disc disease with spinal stenosis and 
arthritic changes.  Dr. Frecka said that results of a recent 
EMG/NCS documented lumbar radiculopathy that resulted in 
significant pain and neurologic symtoms.  It was noted that 
the appellant's symptoms had been present for some time and 
resulted in episodes of incapacity, difficulty walking, 
spasm, and the need to use a cane.  

A July 2008 private EMG/NCS report includes an impression of 
evidence of right S1 spinal nerve root injury (right S1 
radiculopathy).  Correlation with lumbar imaging was 
recommended to help explain those findings.  

In an April 2009 signed statement, Dr. Frecka said that an 
unspecified EMG/NCS study "provided no evidence for 
significant diabetic neuropathy," and he did not believe 
that diabetic radiculopathy explained the Veteran's symptoms.

During his April 2009 Board hearing, the Veteran complained 
of increasingly severe back pain with spasms and 
incapacitating episodes approximately once or twice a month 
(see hearing transcript at page 4).  He reported having 
bilateral lower extremity radicular pain with the right leg 
being worse than the left leg (Id. at 7).  The Veteran 
testified that he was diagnosed with diabetes in about 2003 
or 2004 (Id. at 13), but suffered from radiating leg pain 
before diabetes was diagnosed (Id. at 11).  He testified that 
he probably first experienced radiating leg pain in the mid 
to late 1980s when he underwent back surgery (Id. at 13).  
The record shows that in June 1992, the Veteran underwent a 
lumbar laminectomy at left L4-5.  Finally, the appellant 
expressed his belief that his back disability had worsened 
since last examined by VA in November 2006 (Id. at 15).

In light of the above, the Board is of the opinion that the 
Veteran should be afforded VA orthopedic and neurologic 
examinations to determine the current severity and all 
manifestations of his service-connected lumbar degenerative 
disc disease, and the etiology of any diagnosed lumbar 
radiculopathy.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for VA 
examinations to be performed by an 
orthopedist and a neurologist,.  The 
examiners are to set out orthopedic and 
neurologic findings, detail the current 
severity and all manifestations of the 
appellant's lumbar degenerative disc 
disease, and address the etiology of any 
lumbar radiculopathy.  All indicated tests 
and studies should be performed and all 
manifestations of current disability 
should be described in detail, including 
all orthopedic and neurologic residuals 
found to result from lumbar degenerative 
disc disease  and any related lumbar 
radiculopathy.

The report must address the range of 
thoracolumbar motion with notations 
as to the point in any arc of motion 
at which the Veteran experiences 
pain.  The physicians must identify 
and completely describe any other 
current symptomatology, including any 
functional loss due to more or less 
movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse as to the thoracolumbar spine.  
The physicians should inquire as to 
whether the Veteran experiences 
flare-ups as to the disability.  If 
so, to the extent possible, any 
additional functional loss or 
limitation of motion during such 
flare- ups should be described.  If 
this is not feasible, the physicians 
must so state, and otherwise describe 
all pertinent findings and symptoms, 
including whether there is evidence 
of unfavorable ankylosis of the 
entire thoracolumbar spine.

The neurologist is to determine the 
etiology of any current radiculopathy 
in light of any examination findings 
and previously conducted nerve 
conduction electromyographic studies.  
The neurologist must opine whether it 
is at least as likely as not, i.e., 
is there at least a 50/50 chance, 
that any diagnosed lumbar 
radiculopathy is proximately due to 
or caused by the Veteran's lumbar 
degenerative disc disease?  The 
degree of any lumbar radiculopathy 
that would not be present but for 
lumbar degenerative disc disease must 
be identified.  The examiner must 
distinguish any radicular pain caused 
by any other disorder to include the 
Veteran's non-service connected 
diabetes.  If the examiner cannot 
distinguish any radiculopathy 
associated with lumbar degenerative 
disc disease from any radiculopathy 
caused by any other source that fact 
must be noted and explained.  A 
complete rationale must be provided 
for any opinions offered.  

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examinations, to 
cooperate with the development of his 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable

3.  Thereafter, the RO/AMC must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The RO/AMC should then readjudicate 
the Veteran's claims of entitlement to an 
evaluation in excess of 20 percent for 
lumbar degenerative disc disease, and 
service connection for lumbar 
radiculopathy.  If any claim is not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



